         Case 2:18-cv-01606-MC          Document 80        Filed 12/14/20     Page 1 of 7




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




YANCEY DANSBY,                                                        Case No. 2:18-cv-01606-MC

               Plaintiff,                                                 OPINION AND ORDER

       v.

BRIGITTE AMSBERRY; ROBERT
RABB; NINA SOBOTTA; RON
MILES; DR. BUD BEAMER,
            Defendants.
______________________________

MCSHANE, District Judge:

       Plaintiff, an inmate at Eastern Oregon Correctional Institution (EOCI), filed this action

under 42 U.S.C. § 1983 and alleged that defendants exhibited deliberate indifference to his

medical needs and failed to comply with prison grievance procedures in violation of his rights

under the Eighth and First Amendments. Defendants now move for summary judgment on

grounds that the evidence of record does not support plaintiff’s claims. Plaintiff fails to show that

defendants provided constitutionally inadequate medical care or interfered with his constitutional

rights to seek access to the courts. Defendants’ motion is GRANTED.
1   - OPINION AND ORDER
         Case 2:18-cv-01606-MC             Document 80    Filed 12/14/20     Page 2 of 7




                                           BACKGROUND

        In December 2009, plaintiff fractured his left ankle at EOCI and underwent surgery to

repair the fracture. DiGiulio Decl. ¶ 8 & Exs. 3-4. Plaintiff had several follow-up visits with an

orthopedic surgeon, and in February 2009 plaintiff was cleared to ambulate “in a normal

manner.” Id. Ex. 5.

        In 2014, plaintiff complained of discomfort in his left ankle, and EOCI physician Dr.

Beamer recommended that plaintiff purchase a shoe with supportive ankle support. DiGiulio

Decl. ¶ 10. Plaintiff apparently did so.

        In April 2018, plaintiff requested authorization to order “a new pair of special high top

shoes,” and Capt. Robb denied his request. Pl.’s Resp. Mot. Summ. J. at 4. Apparently, the shoes

plaintiff wished to order were not available from the canteen, and, pursuant to a new

authorization process, plaintiff needed medical authorization to purchase the shoes. See Sobotta

Decl. Ex. 1 at 4; Pl.’s Decl. Ex. J.

        Plaintiff submitted a grievance complaining about Capt. Rabb’s denial of his request.

Capt. Rabb responded and explained that the process had changed since plaintiff had last ordered

shoes, and a documented medical need was required to purchase items that were not available

through the canteen. Id.

        In fall of 2018, plaintiff filed a grievance complaining about the work schedule of

Grievance Coordinator Nina Sobotta and her alleged failure to process his grievances in a timely

manner. See Smith Decl. & Exs. (Grievance No. EOCI 2018-11-075). Plaintiff filed a similar

grievance against Ron Miles, Sobotta’s supervisor, complaining about the work schedules of

grievance office staff and Miles’s inadequate oversight of the grievance office. Id. (Grievance

No. EOCI 2018-11-077). Sobotta denied these grievances and returned them to plaintiff.


2   - OPINION AND ORDER
         Case 2:18-cv-01606-MC           Document 80       Filed 12/14/20      Page 3 of 7




                                           DISCUSSION

       Plaintiff contends that defendants exhibited deliberate indifference to his medical needs

by denying authorization for his requested shoes. Plaintiff also alleges that defendants interfered

with his right to seek redress for his grievances and retaliated against him by denying his

grievances and failing to adequately supervise the grievance office. Defendants move for

summary judgment on all claims. To prevail on their motion, defendants must show there is no

genuine dispute as to any material fact and they are entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). This Court must construe

the evidence and draw all reasonable inferences in the light most favorable to the non-moving

party. Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir. 2011).

       A. Section 1983 Liability

       Plaintiff sues Brigitte Amsberry in her capacity as the then-superintendent of EOCI.

However, he alleges no action or inaction taken by Supt. Amsberry that led to the alleged

violation of his rights. Liability under § 1983 arises upon a showing of personal participation by

each defendant, and a supervisor is not liable for the constitutional violations of employees

unless the supervisor “participated in or directed the violations, or knew of the violations and

failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff

alleges no personal participation by Supt. Amsberry to support § 1983 liability.

       Further, plaintiff has withdrawn the allegation that Dr. Beamer participated in the

violation of his rights. Initially, plaintiff alleged that Dr. Beamer refused to provide the necessary

medical authorization for his shoes. Am. Compl. Att. at 5-7. In his response to defendants’

motion, however, plaintiff does not argue that Dr. Beamer refused to authorize his shoe request.

Instead, plaintiff maintains that Dr. Beamer provided authorization for plaintiff’s shoes and Capt.


3   - OPINION AND ORDER
         Case 2:18-cv-01606-MC           Document 80       Filed 12/14/20      Page 4 of 7




Rabb refused to acknowledge Dr. Beamer’s approval. Pl.’s Resp. Mot. Summ. J. at 2. Plaintiff

alleges no personal participation by Dr. Beamer in the alleged violation of his rights, and

summary judgment is granted in his and Supt. Amsberry’s favor.

       B. Deliberate Indifference to Serious Medical Needs

       Plaintiff contends that Capt. Rabb’s denial of his request to order supportive, high-top

sneakers constituted deliberate indifference to his medical needs.

       Prison officials and physicians violate the Eighth Amendment’s proscription against cruel

and unusual punishment when they act with deliberate indifference to an inmate’s serious

medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A prison official acts with

‘deliberate indifference ... only if the [official] knows of and disregards an excessive risk to

inmate health and safety.’” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (citation

omitted). “Mere negligence in diagnosing or treating a medical condition, without more, does not

violate a prisoner’s Eighth Amendment rights.” Id. Assuming plaintiff shows a serious medical

need, he presents no evidence showing that Capt. Rabb was deliberately indifferent to that need.

       Capt. Rabb denied plaintiff’s request because the shoes plaintiff wished to order were not

available from the canteen and plaintiff failed to demonstrate a medical need for those specific

shoes. See DiGiulio Decl. Ex. 1 at 4, 8. Pursuant to Health Services Policy P-F-01.2: “Inmates

with medical disorders for which special, non-standard footwear is a recognized and appropriate

part of the medical treatment program and for which no reasonable alternative exists will be

prescribed special footwear. Footwear prescribed as ‘medically necessary’ will be provided

regardless of the inmates ability to pay.” Id. Ex. 2.

       Plaintiff produces no evidence that Dr. Beamer prescribed specific shoes for plaintiff or

otherwise deemed them “medically necessary.” See id. ¶¶ 7, 11. Rather, medical notes reflect


4   - OPINION AND ORDER
          Case 2:18-cv-01606-MC          Document 80        Filed 12/14/20     Page 5 of 7




that Dr. Beamer simply recommended supportive shoes and indicated plaintiff should be allowed

to order shoes from the canteen for “medical issues.” DiGiulio Decl. ¶ 9; Pl.’s Decl. Exs. G, K-L,

Q. Thus, Capt. Rabb did not ignore or disregard medical authorization for plaintiff’s requested

shoes.

         Further, defendants maintain and plaintiff does not dispute that supportive shoes were

available for purchase from the canteen. Plaintiff fails to explain why the shoes offered from the

canteen did not provide support similar to the high-top sneakers he wished to purchase. DiGiulio

Decl. ¶ 10. Finally, based on documents submitted by plaintiff, he could have requested and

received an ankle brace to provide additional support for his ankle. Pl.’s Decl. Ex. O.

         In sum, plaintiff presents no evidence that Capt. Rabb was deliberately indifferent to his

medical needs, and defendants’ motion for summary judgment is granted on this claim.

         C. Right of Access to the Courts

         In Claims Two, Four, and Five, plaintiff alleges that Sobotta and Miles violated his rights

to seek access to the courts by failing to properly process his grievances and by inadequately

supervising grievance office staff.

         “The First Amendment guarantees a prisoner a right to seek redress of grievances from

prison authorities as well as a right of meaningful access to the courts.” Jones v. Williams, 791

F.3d 1023, 1035 (9th Cir. 2015). However, prisoners do not have a “constitutional entitlement to

a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);

see also Fairley v. Shelton, 664 Fed. App’x 616, 617 (9th Cir. 2016) (affirming summary

judgment on an inmate’s claim alleging the improper denial of his grievance). Thus, defendants

did not violate plaintiff’s right to seek redress from prison officials based on their alleged failure

to process his grievances within a certain time period.


5   - OPINION AND ORDER
         Case 2:18-cv-01606-MC          Document 80        Filed 12/14/20     Page 6 of 7




       To establish the denial of access to the courts, plaintiff must present evidence giving rise

to a reasonable inference that defendants’ conduct resulted in an “actual injury.” Lewis v. Casey,

518 U.S. 343, 351-53 (1996); Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.

2011). In this context, actual injury “is ‘actual prejudice with respect to contemplated or existing

litigation, such as the inability to meet a filing deadline or to present a claim.’” Greene, 648 F.3d

at 1018 (quoting Lewis, 518 U.S. at 348).

       Plaintiff identifies no legal action that was either dismissed or foreclosed as a result of

defendants’ conduct, and he fails to show an actual injury due to the untimely processing of his

grievances. Indeed, defendants’ alleged non-compliance with the grievance process would not

prevent plaintiff from filing suit or seeking redress for his complaints; it would merely prevent

defendants from relying on exhaustion of the grievance process as an affirmative defense in

federal court. Accordingly, plaintiff fails to show he was denied meaningful access to the courts,

and summary judgment is granted on these claims.

       D. First Amendment Retaliation

       Finally, in Claim Three, plaintiff alleges that Sobotta denied two of his grievances in

retaliation for his complaints about her.

       Retaliation against prisoners for exercising their First Amendment right to file grievances

“is itself a constitutional violation.” Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). To

sustain a viable claim of First Amendment retaliation, plaintiff must show five basic elements:

“(1) An assertion that a state actor took some adverse action against an inmate (2) because of (3)

that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his

First Amendment rights, and (5) the action did not reasonably advance a legitimate correctional

goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).


6   - OPINION AND ORDER
         Case 2:18-cv-01606-MC          Document 80        Filed 12/14/20     Page 7 of 7




       An adverse action sufficient to support a retaliation claim requires “more than minimal”

harm. See Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). The denial of a grievance,

standing alone, is de minimis action and insufficient to establish a claim of First Amendment

retaliation. See, e.g., Burgos v. Canino, 641 F. Supp. 2d 443, 454-55 (E.D. Pa.) (finding that the

“mere denial of grievances” does not constitute adverse action for purposes of a retaliation

claim), aff’d, 358 Fed. App’x 302 (3d Cir. 2009); Colvin v. Horton, 2019 WL 3927425, at *12

(W.D. Mich. Aug. 20, 2019) (holding that the failure to process a grievance is not adverse

action); Garcia v. Sleeley, 2019 WL 2234789, at *9 (S.D. Cal. May 22, 2019) (“For example, the

denial of a grievance or administrative appeal does not amount to an adverse action sufficient to

deter a person of ordinary firmness from further First Amendment activities.”); Dicey v. Hanks,

2015 WL 4879627, at *5 (E.D. Cal. Aug. 14, 2015) (accord).

       Here, plaintiff identifies no adverse action taken against him, aside from Sobotta’s denial

of grievances complaining about the untimely responses to his prior grievances. Sobotta took no

more than de minimis action against plaintiff, and he fails to establish the elements of a First

Amendment retaliation claim.

                                          CONCLUSION

       Defendants’ Motion for Summary Judgment (ECF No. 55) is GRANTED, and this action

is DISMISSED. An appeal of this Order or Judgment dismissing this action would be frivolous

or not taken in good faith, and plaintiff’s IFP status is REVOKED.

IT IS SO ORDERED.

       DATED this 14th day of December, 2020.


                                              s/ Michael J. McShane
                                              MICHAEL J. MCSHANE
                                              United States District Judge
7   - OPINION AND ORDER
